Appeal Dismissed and Memorandum Opinion filed August 22, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00542-CV

                           DAVID ILOANI, Appellant

                                          V.
               OGIDI UNION OF HOUSTON, TEXAS, Appellee

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-12484

                  MEMORANDUM                       OPINION

      This is an interlocutory appeal from an order granting a temporary injunction
signed July 5, 2019. The notice of appeal was filed July 9, 2019. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record. On July 24,
2019, the court notified all parties of the court’s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made arrangements
to pay for the record and provided this court with proof of payment. See Tex. R.
App. P. 37.3(b). No such proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                  PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2